FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                           May 31, 2022

                                     No. 04-21-00538-CV

                                     Henry CARREON,
                                         Appellant

                                                v.

 Joseph KELLY, MD, Hussein Waqar, MD, Metropolitan Healthcare System of San Antonio,
                Limited LLP d/b/a Metropolitan Methodist Hospital,
                                   Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-17867
                        Honorable Rosie Alvarado, Judge Presiding


                                       ORDER

Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        On April 21, 2022, appellees filed “Appellees’ Joint Motion to Strike or Disregard
Appendix to Brief of Appellant and Appellant’s Supplement to the Amended Brief.” Appellant
filed a response opposing the motion on May 4, 2022, and appellees filed a reply on May 11,
2022.

       In their motion, appellees argue several documents should be struck from the appellant’s
appendix because the documents are not part of the appellate record and cannot be considered by
this court. “This court must decide cases based on the appellate record as filed, and may not
consider documents attached as appendices to briefs.” Carter v. Ball, No. 04-19-00194-CV,
2019 WL 5030277, at *2 n.4 (Tex. App.—San Antonio Oct. 9, 2019, no pet.) (mem. op.).
However, we decline to strike documents from appellant’s appendix. The motion is DENIED.



                                                     _________________________________
                                                     Irene Rios, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022.




                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court